
	

115 S1045 IS: Save Women’s Preventive Care Act
U.S. Senate
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1045
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2017
			Mrs. Murray (for herself, Mr. Blumenthal, Mr. Tester, Ms. Baldwin, Mr. Bennet, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Mr. Donnelly, Ms. Duckworth, Mr. Durbin, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Kaine, Mr. King, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mr. Nelson, Mr. Peters, Mr. Reed, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Udall, Mr. Van Hollen, Mr. Warner, Ms. Warren, Mr. Whitehouse, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To guarantee coverage of certain women's preventive services under all health plans.
	
	
		1.Short title
 This Act may be cited as the Save Women’s Preventive Care Act.
 2.PurposeIt is the purpose of this Act to guarantee coverage of women’s preventive services that have been covered by group and individual health plans, in accordance with amendments made by the Patient Protection and Affordable Care Act (Public Law 111–148) and consistent with the clinical guidelines dated December 20, 2016, and developed at the direction of the Health Resources and Service Administration by the National Academy of Medicine, the American College of Obstetricians and Gynecologists, and other medical experts (and additional sub-regulatory guidance pertaining to such guidelines and published before January 1, 2017).
 3.Sense of the SenateIt is the sense of the Senate that women should have access to preventive services and benefits with no out-of-pocket costs as provided under the Patient Protection and Affordable Care Act (Public Law 114–148), limiting racial disparities in health, and ensuring greater use of highly effective care.
		4.Preventive care for women
 (a)In generalSection 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a)) is amended— (1)in paragraph (2), by striking ; and and inserting a semicolon;
 (2)in paragraph (3), by striking the period and inserting a semicolon; (3)by amending paragraph (4) to read as follows:
					
 (4)with respect to women, including adolescents, to the extent not described in paragraph (1), evidence-based preventive care and screenings, including, at a minimum—
 (A)comprehensive lactation support services (including counseling, education, and breastfeeding equipment and supplies) during the antenatal, perinatal, and postpartum periods, to ensure the successful initiation and maintenance of breastfeeding;
 (B)screening adolescents and women for interpersonal and domestic violence at least annually, and, when needed, providing or referring for initial intervention services, including counseling, education, harm reduction strategies, and other appropriate supportive services;
 (C)screening for gestational diabetes mellitus; (D)screening for cervical cancer, and where recommended, co-testing with cytology and human papillomavirus testing;
 (E)directed behavioral counseling for sexually transmitted infections; (F)prevention education, risk assessment, and screening for human immunodeficiency virus infection, including screening for pregnant women;
 (G)contraceptive care, including— (i)the full range of female-controlled contraceptive methods approved by the Food and Drug Administration, effective family planning practices, and sterilization procedures to prevent unintended pregnancy and improve birth outcomes;
 (ii)contraceptive counseling, initiation of contraceptive use, and follow-up care (such as management and evaluation, and changes to, and removal or discontinuation of, the contraceptive method); and
 (iii)instruction in fertility awareness-based methods, including the lactation amenorrhea method, for women desiring an alternative method;
 (H)screening for breast cancer; (I)at least one well-woman preventive care visit per year for adolescent and adult women in order to deliver and coordinate recommended preventive services, including preconception and many services necessary for prenatal and interconception care, in accordance with recommendations based on age and risk factors; and
 (J)any other baseline requirements prescribed by the Health Resources and Service Administration for women; and; and
 (4)by adding at the end the following: Nothing in this subsection prevents a State from requiring health plans offered in such State to provide more generous coverage than required under this subsection..
 (b)ConditionsSection 2713 of the Public Health Service Act (42 U.S.C. 300gg–13), as amended by subsection (a), is further amended by adding at the end the following:
				
 (d)ConditionsSection 147.131 of title 45, Code of Federal Regulations, as in effect on January 1, 2017, shall apply with respect to the coverage requirements under subsection (a)(4)(G).
					.
